NO. 12-19-00171-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 KARL LYNN SHACKELFORD,                            §       APPEAL FROM THE
 APPELLANT

 V.                                                §       COUNTY COURT AT LAW NO. 3

 THE STATE OF TEXAS,
 APPELLEE                                          §       SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Karl Lynn Shackelford, acting pro se, appeals from a conviction for criminal trespass.
Under the rules of appellate procedure, the notice of appeal must be filed within thirty days after
the sentence is imposed or suspended in open court, or after the day the trial court enters an
appealable order; or within ninety days if the defendant timely files a motion for new trial. See
TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the time for filing a notice of
appeal must be filed within fifteen days after the deadline for filing the notice of appeal. TEX. R.
APP. P. 26.3. In this case, sentence was imposed on March 27, 2019 and there is no indication that
Appellant filed a motion for new trial; thus, notice of appeal was due to be filed no later than April
26, 2019. Appellant filed his notice of appeal on May 7 and did not file a motion for extension of
time to file the notice of appeal.
        On May 7, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by Rule
26.2 and no timely motion for an extension of time to file same as permitted by Rule 26.3. The
notice further advised Appellant that the appeal would be dismissed unless the information was
amended on or before May 13, 2019, to show this Court’s jurisdiction. This deadline passed
without a response from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). When, as in this case, “a notice of appeal, but no motion for
extension of time, is filed within the fifteen-day period, the court of appeals lacks jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for lack of jurisdiction.”
Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). This Court is not authorized to
extend the time for perfecting an appeal except as provided by the Texas Rules of Appellate
Procedure. 1 See TEX. R. APP. P. 26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998); Olivo, 918 S.W.2d at 522. In the present case, Appellant’s appeal is untimely.
Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
All pending motions are overruled as moot.
Opinion delivered May 22, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)

         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 22, 2019


                                         NO. 12-19-00171-CR


                                 KARL LYNN SHACKELFORD,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                            Appeal from the County Court at Law No 3
                        of Smith County, Texas (Tr.Ct.No. 003-80391-19)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.